                                                                                                   I   Reset Form   I
 1                                  UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     State of California, et al.                         Case No: 4:l 7-cv-5783
                                                     )
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   Health and Huinan Services, et al.                  (CIVIL LOCAL RULE 11-3)
                     �
 7                   )               Defendant(s).
 8
     ________________)
          I, /s/Fadwa A. Hammoud                    an active member in good standing of the bar of
 9    Michigan                      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: State o f Michigan (Proposed Intervenor) in the
      above-entitled action. My local co-counsel in this case is Kadi Eisenberg                         , an
11    attorney who is a member of the bar· of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS 01' RECORD:                              LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13
      P.O. Box 30758                                       1300 I Street
14    Lansing, MI 48909                                    Sacramento, CA 95814
       MY TELEPHONE# OF RECORD:                            LOCAL CO-COUNSEL'S TELEPHONE# 01' RECORD:
15    (517) 241-8403                                      (916) 210-7913
                                                           LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16                                                        Karli.Eisenber do· .ca. ov
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: P74185
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjunJ that the foregoing is true and correct.
21
      Dated: 03/18/19                                               /s/Fadwa A. Hammoud
22                                                                            APPLICANT

23
                                      ORDER GRANTING APPLICATION TE
                                                                                        S DISTRICT
                                                                                                            C
24                                                              TAVICE
                                FOR ADMISSION OF ATTORNEY PRO HAC
                                                                                                             O
                                                                           S




                                                                                                              U
                                                                         ED




25        IT IS HEREBY ORDERED THAT the applicat ion of /s/Fadwa A. Hammoud                       is granted,
                                                                                                               RT




     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must
                                                                                            IED indicate
                                                                     UNIT




26   appearance pro hac vice. Service of papers upon, and communication with, local  DEN  co-counsel
                                                                                                                    R NIA




27   designated in the application will constitute notice to the party.

     Dated: 11/21/2019                                                                                       Jr.
                                                                                                   . Gilliam
                                                                     NO




28                                                                                         o o d S
                                                                                      ay w
                                                                                                                FO




                                                                           J u d ge H
                                                           UNITED STATES DISTRICT/MAGISTRATE               JUDGE
                                                                       RT




                                                                                                                LI




                                                                              ER
                                                                          H




                                                                                                               2012
                                                                                                             A




     PRO HAC VICE APPLICATION & ORDER                                                                   OctoberC
                                                                                   N                 F
                                                                                       D IS T IC T O
                                                                                             R
